

115 HR 5823 IH: Secure Data Act of 2018
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5823IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Ms. Lofgren (for herself, Mr. Massie, Mr. Nadler, Mr. Poe of Texas, Mr. Ted Lieu of California, and Mr. Gaetz) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit Federal agencies from mandating the deployment of vulnerabilities in data security
			 technologies.
	
 1.Short titleThis Act may be cited as the Secure Data Act of 2018. 2.Prohibition on data security vulnerability mandates (a)Agency actionsExcept as provided in subsection (c), no agency may mandate or request that a manufacturer, developer, or seller of covered products design or alter the security functions in its product or service to allow the surveillance of any user of such product or service, or to allow the physical search of such product, by any agency.
 (b)Court ordersExcept as provided in subsection (c), no court may issue an order to compel a manufacturer, developer, or seller of covered products to design or alter the security functions in its product or service to allow the surveillance of any user of such product or service, or to allow the physical search of such product, by an agency.
 (c)ExceptionSubsections (a) and (b) shall not apply to mandates, requests, or court orders authorized under the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 et seq.).
 (d)DefinitionsIn this section— (1)the term agency has the meaning given the term in section 3502 of title 44, United States Code; and
 (2)the term covered product means any computer hardware, computer software, or electronic device that is made available to the general public.
				